Citation Nr: 0719780	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  99-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right elbow 
bursitis and epicondylitis.

2.  Entitlement to an initial disability evaluation in excess 
of 40 percent for L4-L5 herniated nucleus pulposus with L5-S1 
bulging disc and degenerative joint disease.

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent for dysthymia.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the residuals of a right knee meniscal 
tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had periods of active duty and inactive duty for 
training with the Army National Guard, to include active duty 
for training from February 8, 1996 to February 11, 1996.

This matter arises from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
right elbow bursitis and epicondylitis, and which granted 
service connection and assigned a 40 percent disability 
rating for an L4-5 herniated nucleus pulposus with L5-S1 
bulging disc and degenerative joint disease. 

The appeal also stems from an October 2002 rating action that 
assigned a 20 percent disability rating for a right knee 
meniscal tear and a 10 percent disability rating for 
dysthymia, after granting service connection for those 
disabilities.  By a rating action dated in January 2004, the 
10 percent disability rating assigned for dysthymia was 
increased to 30 percent.  An October 2006 rating decision 
further increased the veteran's evaluation for his service 
connected dysthymia to 50 percent.  

These claims were remanded by the Board in September 2004 for 
further development.  All requested development having been 
completed, these claims now return before the Board.


FINDINGS OF FACT

1.  Chronic right elbow disability was not exhibited in 
service; and right elbow bursitis and epicondylitis is not 
otherwise related to service.

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by X-ray findings of degenerative 
changes, pain, and significant limitation of motion, but no 
ankylosis or objective evidence of radiculopathy.

3.  The veteran's dysthymia is currently manifested by 
anxiety, depressed mood, and some auditory hallucinations; 
but with adequate grooming and hygiene, and logical, 
coherent, and relevant thought processes, and no homicidal or 
suicidal ideation.

4.  The veteran's right knee disability is manifested by 
pain, locking, and minimal limitation of motion.


CONCLUSIONS OF LAW

1.  Right elbow bursitis and epicondylitis were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  The criteria for an evaluation in excess of 40 percent 
for L4-L5 herniated nucleus pulposus with L5-S1 bulging disc 
and degenerative joint disease are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5243-8526 (2006).

3.  The criteria for an evaluation in excess of 50 percent 
for dysthymia are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a right knee meniscal tear are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5259, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2001, November 
2001, and February 2005.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Entitlement to service connection for right elbow bursitis 
and epicondylitis.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
right elbow bursitis and epicondylitis.  As to the relevant 
evidence of record, a VA examination report of the veteran's 
right elbow in January 1998 noted pain in the posterior 
aspect of the right elbow with radiation to the right arm, 
associated with numbness and loss of strength.  The veteran 
was noted to have full range of motion of the right elbow, 
with no pain on motion.  There was no objective evidence of 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement of the right 
elbow.  There was moderate tenderness to palpation of the 
right olecranon bursa and epicondyles.  X-rays taken at that 
time were normal.  The veteran was diagnosed with right elbow 
olecranon bursitis and epicondylitis.

An April 1998 VA outpatient treatment record noted the 
veteran to have persistent pain over the right arm and elbow, 
and diagnosed the veteran with right elbow tendonitis.

However, the veteran's service medical records are completely 
negative for complaints of, or treatment for, right elbow 
bursitis and epicondylitis.  The veteran appears to argue 
that he injured his right elbow in the same incident in which 
he injured his back during active duty for training on 
February 10, 1996; however records from that incident do not 
show any injury to the veteran's right arm or elbow at that 
time.  There is no evidence of record that the veteran had 
any complaints of right elbow bursitis and epicondylitis 
until his initial claim in November 1997; and no indication 
that the veteran's current diagnoses are related to service 
in any way.  

The veteran's claim of right elbow disability related to 
service is not corroborated by any objective evidence of 
record and a clear preponderance of the evidence is against a 
finding that chronic right elbow bursitis or epicondylitis is 
related to active service.  Therefore, considering all 
evidence of record, including that the veteran's service 
medical records do not show complaints of, or treatment for, 
any right elbow condition, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for the veteran's right elbow bursitis and 
epicondylitis.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).



Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


Entitlement to an initial disability evaluation in excess of 
40 percent for L4-L5 herniated nucleus pulposus with L5-S1 
bulging disc and degenerative joint disease.

The veteran was initially granted service connection for this 
disability at a 40 percent evaluation by a March 1998 rating 
decision.  That decision was based on service medical records 
which show that the veteran was involved in a motor vehicle 
accident in service, and on the report of a VA examination.  
The veteran continues to disagree with the level of 
disability assigned.

The veteran is currently evaluated as 40 percent disabled for 
his service connected back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006), and was previously 
rated under old Diagnostic Code 5293, as analogous to 
intervertebral disc syndrome.  

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 40 percent 
disabled for his service connected back disability.  In this 
regard, as to the relevant evidence of record, the veteran 
was seen several times during the course of this appeal with 
complaints of back pain, including reports of radiating back 
pain.  The veteran is currently receiving Social Security 
benefits, in part due to a diagnosis of a back disorder.

A VA examination report of the spine dated January 1998 noted 
that the veteran reported moderate low back pain with 
radiation to the testicles and the posterior aspect of the 
legs, as well as numbness of both legs.  Range of motion of 
the lumbar spine noted forward flexion of 45 degrees, 
backward extension of 20 degrees, right and left lateral 
flexion of 30 degrees, and rotation to the left and right of 
35 degrees.  The examiner noted objective evidence of painful 
motion on all movements of the lumbar spine, and severe 
lumbosacral paravertebral muscle spasm.  Diminished pin prick 
and smooth sensation on the L4-L5 and S1 dermatomes was 
noted.  There was muscle atrophy of the lower extremities.  
He had a normal gait cycle.  He was diagnosed with an L4/L5 
herniated nucleus pulposus, an L5/S1 bulging disc, lumbar 
myositis, and degenerative disc disease of L4/L5 and L5/S1.

A report of private disability evaluation dated March 1998 
indicated that the veteran reported he was in good health 
until October 1997, when he developed low back pain radiating 
down his leg after attempting to save a child from receiving 
an electric shock, in his duties as a policeman.  Range of 
motion of his back was noted to be limited to 20 degrees of 
forward flexion.  There was severe lumbar paravertrbral 
muscle spasm and loss of lumbar lordosis.  The veteran was 
diagnosed with a herniated lumbar disc at the L4-L5 and L5-S1 
levels.

Private examination report of August 2002 noted that the 
veteran was injured in October 1996 while working as a police 
officer.  He was noted to have pain in the lumbar area.  
There was no tilting of the spine.  Straight leg raising was 
positive on the left.  Lassegue test was positive on the 
left.  The veteran was diagnosed with a herniated nucleus 
pulposes of L4-L5 and L5-S1, by history, and found to have a 
long history of back and leg pain, as well as bad nerves, 
since he received an electric shock while at work in 1996.

VA examination report of December 2005 indicated that the 
veteran reported back pain of a 6 out of 10, in the 
lumbosacral area at the paravertebral muscles.  The veteran 
reported periods of flare ups with a severity of 9/10, 
affecting him on a weekly basis with a duration of three to 
four hours.  He reported no additional limitation of motion 
at that time.  Veteran was noted to walk without a cane.  
Range of motion of the thoracolumbar spine showed a forward 
flexion from 0 to 60 degrees, painful from 40 to 60 degrees 
with a functional loss of 30 degrees due to pain.  Extension 
was from 0 to 20 degrees, painful in the last 10 degrees, 
with a functional loss due to pain of 10 degrees.  Left and 
right lateral flexion were from 0 to 20 degrees, painful in 
the last 10 degrees, with a functional loss of 10 degrees due 
to pain.  Left and right lateral rotation were from 0 to 20 
degrees, painful in the last 10 degrees with a functional 
loss of 10 degrees due to pain.  There was no evidence of 
further functional loss, fatigue, weakness, or incoordination 
upon repetition; the veteran was essentially limited due to 
pain.  Inspection of the thoracolumbar spine did not show any 
evidence of ankylosis, abnormal kyphosis, reversed lordosis 
or scoliosis.  Sensory examination showed decreased pinprick 
sensation in both lower
extremities without dermatomes.  Motor examination showed no 
atrophy, normal tone, and strength of 5/5 proximally and 
distally in both lower extremities except in the right 
extensor on which there was a strength of 4/5.  Reflexes were 
+1 and symmetrical in both lower extremities.  Lassegue's 
sign was negative.  The veteran denied being hospitalized or 
recommended bedrest during the last year due to 
intervertebral disc syndrome.  The veteran was diagnosed with 
lumbosacral strain, myositis, an L4-L5 herniated nucleus 
pulposus with L5-S1 bulging disc, and lumbar spine 
degenerative joint disease.  The examiner specifically 
indicated that the veteran did not show any paralysis in his 
lower extremities, nor any motor deficits.  The veteran 
denied having any incapacitating episodes.  EMG testing was 
ordered and showed no evidence of radiculopathies.  X-rays at 
that time noted an old compression fracture of the T12 
vertebra.

As noted above, under the code in effect prior to September 
23, 2002, to warrant a higher evaluation, the veteran would 
have to be found to have pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  However, the Board points out that, 
while the veteran has complained of radicular problems, EMG 
testing in December 2005 found no evidence of radiculopathy.  
With no objective evidence of even mild incomplete paralysis 
of affected nerves attributable to this disability, the Board 
finds that the criteria for a higher evaluation under this 
code have not been met.

The veteran is already receiving the maximum amount available 
under old Diagnostic Code 5292.

Under the code effective September 23, 2002, to warrant a 
higher evaluation, the veteran would have to be found to have 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, where an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence of record which indicates that the 
veteran has sustained such incapacitating episodes due to his 
back disability, and the veteran specifically denied having 
any incapacitating episodes, including periods of bed rest 
prescribed by a physician, during his December 2005 report of 
VA examination.  Thus the criteria for a higher evaluation 
under this code are also not met.

Under the criteria as now in effect, to warrant a higher 
evaluation, the veteran would have to be found to have 
unfavorable ankylosis of the entire thoracolumbar spine.  
While the veteran does have limitation of motion due to this 
disability, the veteran has at no time been found to have 
either favorable or unfavorable ankylosis of the spine; thus 
a higher rating would not be warranted under this code as 
well.  Since he does not exhibit even mild incomplete 
paralysis of any affected nerve, a separate evaluation for 
neurologic disability is not warranted.  

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for the 
veteran's service connected back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 40 
percent rating has been in effect since the effective date of 
service connection for the veteran's back disability, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.


Entitlement to an initial disability evaluation in excess of 
50 percent for dysthymia.

The veteran was initially granted service connection for this 
disability at a 10 percent evaluation by an October 2002 
rating decision.  That decision was based on outpatient 
treatment records which indicated that the veteran's 
dysthymia was related to his service connected back and knee 
disability.  The veteran's evaluation for this disability was 
eventually increased to 50 percent during the course of this 
appeal, however, the veteran continues to disagree with this 
level of disability.

Dysthymia is rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9433.  38 C.F.R. § 4.130.  
Under that code, a noncompensable evaluation is warranted 
when there is a formal diagnosis, but symptoms are not severe 
enough to interfere with occupational and social functioning 
or to require continuous medication.  A 10 percent evaluation 
is warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for dysthymia which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 70 percent rating is warranted for dysthymia which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2006).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).  The diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)) ("DSM-IV").  See 38 C.F.R. 
§§ 4.125 through 4.130 (2006).

DSM-IV provides for the assignment of Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV, 
p. 32).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 50 percent 
disabled for his service connected dysthymia.
Reviewing the evidence of record, the veteran is currently 
receiving Social Security benefits, in part due to a 
diagnosis of affective disorder.  The veteran has been seen 
periodically throughout the course of this appeal with 
psychiatric complaints; the veteran has at times been 
diagnosed with a Global Assessment of Functioning (GAF) as 
low as 50.

A private psychiatric examination dated March 1998 noted the 
veteran to be neatly dressed although unshaven, and in good 
contact with reality.  Affect was appropriate.  He appeared 
slightly anxious, and mood was moderately depressed.  Speech 
was coherent, relevant, and spontaneous.  He showed no 
evidence of unusual or bizarre behavior, and did not appear 
guarded, evasive, or suspicious.  There was no evidence of 
disorganization of thought processes, ideas of reference, or 
delusions.  Hallucinations were not elicited, but he claimed 
that on occasion he heard a voice calling him, and complained 
of nightmares.  He was oriented to time, place, and person.  
Memory was fairly well preserved for recent events, immediate 
events, and remote events.  Judgment and reasoning were not 
impaired.  He had good insight into his condition.  The 
veteran was diagnosed with an adjustment disorder with mixed 
anxiety and depressed mood, with a GAF of 60.

A VA examination report of July 2002 noted that the veteran 
was adequately dressed and groomed.  He was alert and in 
contact with reality.  He had a serious facial expression.  
He was not spontaneous, but answered when questioned.  
Answers were relevant and coherent.  The veteran reported 
that he was isolated, ill humored, and irritable at home.  He 
was not delusional or actively hallucinating.  No active 
suicidal ideas were expressed.  No homicidal ideas were 
verbalized.  His affect was adequate.  Mood was depressed.  
He was oriented to person, place, and time.  Memory and 
intellectual functioning were average.  Judgment was fair and 
insight was superficial.  The veteran was diagnosed with 
dysthymia, and assessed with a Global Assessment of 
Functioning (GAF) of 55.

A private report of psychiatric evaluation in September 2002 
noted that the veteran reported that his psychiatric problems 
began after receiving an electric shock while working as a 
police office in 1996.  Upon examination, the veteran was 
well developed and well nourished.  His appearance was clean 
and neat.  He was casually dressed, but his hair was not 
combed and he had not shaved for three to four days.  His 
attitude was fairly cooperative.  He collaborated with the 
interview process.  Speech was spontaneous, productive, 
coherent, logical, and relevant.  There was no evidence of 
loosening of association or thought derailment.  His mood was 
anxious and irritable.  His affect was mood congruent.  He 
admitted to auditory hallucinations.  He did not appear to 
hallucinate during the interview.  No delusional system could 
be elicited.  He denied suicidal or homicidal ideations.  He 
was oriented in three spheres as to time, place, and person.  
Immediate recall, recent memory, and remote memory were 
intact.  Attention span and concentration were slightly 
diminished.  Judgment and insight were fair.  The veteran was 
diagnosed with moderate to severe dysthymic disorder, with a 
GAF of 65-75.

A further VA examination report of September 2003 indicated 
that the veteran was clean and adequately dressed and 
groomed, as well as alert and oriented times three.  His mood 
was depressed, and his affect was blunted.  His attention was 
good.  His concentration and memory were fair.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  The veteran did 
not present any impairment of thought processes or 
communications.  No current delusions were noted, but he 
reported hearing his name called.  No inappropriate behavior 
was reported.  He has not been suicidal or homicidal.  He was 
able to keep up his personal hygiene and do other activities.  
He was oriented and no memory loss had been reported.  He had 
depression and sleep impairment.  The veteran was diagnosed 
with dysthymia, with a GAF of 55.

A report of a VA psychiatric examination dated February 2006 
indicated that the veteran was clean and neatly dressed and 
groomed.  He was alert and oriented times three.  His mood 
was depressed, and his affect was blunted.  His attention was 
good.  His concentration and memory were fair.  His speech 
was clear and coherent, with a normal pace.  He was not 
hallucinating.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  There was no impairment of thought process or 
communications.  There was no indication of gross memory loss 
or impairment.  No panic attacks were reported.  He reported 
being aggressive and assaultive.  He reported trouble at 
times with sleeping.  The veteran was diagnosed with a 
dysthymic disorder with a GAF of 55.

Thus, in order to warrant an increased evaluation, the 
veteran would have to be found to have occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  
The Board does not find that the veteran's symptomatology 
meets this criteria.  In this regard, the evidence above 
shows that the veteran has never had suicidal or homicidal 
ideation, obsessional rituals, illogical speech, panic 
attacks, neglect of personal appearance and hygiene, or 
spatial disorientation.  While the veteran has some trouble 
with relationships and anger, and has been anxious and has 
had a depressed mood during most of his VA examinations, he 
has always been found to have coherent and relevant speech, 
acceptable grooming and hygiene, and been found to be 
completely oriented.  He has occasionally noted some auditory 
hallucinations, but never any visual hallucinations.  The 
veteran has not at any time during his examinations been 
found to be delusional.  He has always been found to be able 
to attend to his activities of daily living.  Furthermore, 
while the veteran has occasionally been found to have a GAF 
of 50 during outpatient treatment, during his VA examinations 
he has never been found to have a GAF below 55, which is 
indicative of only moderate symptomatology.  The Board finds 
the veteran's current level of symptomatology due to his 
dysthymia to be more consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity, such that a 50 percent rating would be 
warranted, the rating the veteran is currently receiving.  
Thus the Board finds that the preponderance of the evidence 
of record is against a higher evaluation for the veteran's 
service connection dysthymia.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 50 
percent rating has been in effect since the effective date of 
service connection for dysthymia, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.


Entitlement to an initial disability evaluation in excess of 
20 percent for the residuals of a right knee meniscal tear.

The veteran was initially granted service connection for this 
disability at a 20 percent evaluation by an October 2002 
rating decision.  That decision was based on a report of VA 
examination which indicated that the veteran's right knee 
meniscal tear was related to the February 10, 1996 accident 
the veteran sustained in service.  The veteran continues to 
disagree with the level of disability assigned.

The veteran is rated as 20 percent disabled for his residuals 
of a right knee meniscal tear under Diagnostic Code 5258.  
Under that code, a 20 percent evaluation may be assigned for 
dislocations and frequent episodes of locking, pain or 
effusion into the joint after semi lunar cartilage removal.  
38 C.F.R. § 4.71a (2006).

As to other codes under which the veteran could be rated, the 
rating code provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe knee impairment with recurrent subluxation or lateral 
instability.

Diagnostic Code 5259 provides that symptomatic removal of the 
semilunar cartilage warrants a 10 percent evaluation.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

The VA General Counsel issued a precedent opinion, on 
September 17, 2004, finding that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds 
that a higher evaluation is not warranted for the veteran's 
residuals of a right knee meniscal tear.  
Reviewing the relevant evidence of record, a November 1998 VA 
outpatient treatment record indicated that the veteran had a 
clinical exam of the right knee suggestive of a meniscal 
tear.  A May 1999 VA outpatient treatment record found the 
veteran to have a posterior horn tear of the medial meniscus.

A VA examination report of June 2002 noted the veteran to 
complain of right knee pain, locking, and swelling.  The 
veteran had a one point cane and a right knee brace.  There 
were no episodes of recurrent subluxation or dislocation.  
Range of motion was 0 degrees of extension to 124 degrees of 
flexion.  Manual muscle test was 5/5 extensors and flexors.  
The joint was painful from 110-124 degrees of right knee 
flexion.  There was mild effusion and tenderness to palpation 
of the medial and lateral joint line.  There was a negative 
Lachman's test, negative valgus and varus stress tests, 
negative anterior and posterior drawer tests, positive 
McMurray's test, and guarding of the right knee.  The veteran 
was noted to have a severe limp with the left lower 
extremity.  An MRI from January 1999 showed a medial meniscus 
posterior horn tear and small effusion.  The veteran was 
diagnosed with a right knee meniscal tear by MRI.

The veteran received a further VA examination for his right 
knee in September 2003.  At that time, the veteran reported 
problems with pain and locking of the right knee.  He 
reported two or three acute flare ups of right knee pain in 
the past year which functionally impaired him.  He used a 
cane outside of the house.  There were no episodes of 
dislocation or recurrent subluxation.  Range of motion of the 
right knee was flexion to 105 degrees, and extension to -10 
degrees.  There was painful motion in the last degree of 
motion.  He was additionally limited by moderate pain 
following repetitive use of the right knee.  He was not 
additionally limited by fatigue, weakness, or lack of 
endurance following repetitive use.  There was evidence of 
moderate painful motion on all movements of the right knee 
following repetitive use.  There was no objective evidence of 
edema, effusion, weakness, redness, heat, abnormal movement, 
or guarding of movement of the right knee.  Mediolateral 
instability could not be checked because the veteran was 
claiming severe pain upon light touch.  Visually, there was 
no dislocation or subluxation.  Anterior and posterior 
instability was normal, with a negative anterior drawer test 
and posterior drawer test.  He had a negative patella 
grinding test on the right knee.  He had mild crepitation of 
the right knee.  There was no anklyosis of the right knee; it 
was not dislocated or subluxated, was stable anteriorly and 
posteriorly, and there was moderate pain following repetitive 
use.  The veteran was diagnosed with a medial meniscus 
posterior horn tear and a small knee effusion by MRI of the 
right knee.  Upon physical examination, he had a positive 
McMurray sign on the right knee.

The veteran is already receiving the maximum amount available 
under Diagnostic Codes 5258 and 5259.  As to a higher rating 
under Diagnostic Code 5257, the veteran has not, at any time, 
been found to have any subluxation or lateral instability, 
such that a rating would be warranted under this code.  As to 
a higher rating for limitation of motion, the veteran has 
been found to have limitation of motion of 0 degrees of 
extension to 124 degrees of flexion during a June 2002 VA 
examination, with pain from 110-124 degrees.  Range of motion 
from a September 2003 VA examination was -10 degrees of 
extension to 105 degrees of flexion, with painful motion in 
the last degree of motion.  These levels of limitation of 
motion, even considering DeLuca, would not warrant a 
compensable evaluation under Diagnostic Code 5260 or 5261.  
Thus the Board finds that a higher evaluation would not be 
warranted under the codes governing limitation of motion.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding that the criteria for a higher 
evaluation for the residuals of a right knee meniscal tear 
have been met under any of the applicable codes.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for the residuals of a right knee meniscal 
tear, and at no time has it been medically demonstrated that 
this disability has warranted any higher rating.  Therefore, 
there is no basis for staged rating in the present case.


ORDER

Entitlement to service connection for right elbow bursitis 
and epicondylitis is denied.

Entitlement to an initial disability evaluation in excess of 
40 percent for L4-L5 herniated nucleus pulposus with L5-S1 
bulging disc and degenerative joint disease is denied.

Entitlement to an initial disability evaluation in excess of 
50 percent for dysthymia is denied.

Entitlement to an initial disability evaluation in excess of 
20 percent for the residuals of a right knee meniscal tear is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


